Citation Nr: 1734980	
Decision Date: 08/24/17    Archive Date: 09/06/17

DOCKET NO.  14-29 241	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for immune thrombocytopenia (TTP) with residuals of spleen removal, claimed as due to herbicide agent exposure.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Adams, Counsel


INTRODUCTION

The Veteran served on active duty from February 1964 to February 1966.

This matter is on appeal from a rating decision in November 2013 by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In May 2017, the Veteran testified at a video conference hearing before the undersigned Veterans Law Judge.  A copy of the transcript has been incorporated into the record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that his TTP with residuals of spleen removal is related to herbicide agent exposure during service.  He has stated that although VA medical providers have not provided a medical opinion in support of his claim, they told him that his disability is related to herbicide agent exposure.

However, the Veteran has not yet been afforded a VA examination.  On remand, a VA examination and medical opinion regarding the etiology of his TTP with residuals of spleen removal should be obtained.

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)
1.  Schedule the Veteran for a VA examination which addresses the nature and etiology of the Veteran's TTP with residuals of spleen removal.  The claims file must be provided to the examiner for review. 

All indicated studies and tests should be performed.  The claims file, including a copy of this remand, must be made available to the examiner for review who should indicate that the claims file was reviewed.

The examiner is asked to provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's currently diagnosed TTP with residuals of spleen removal is related to the Veteran's service, to specifically include exposure to herbicide agents.

The examiner is asked to consider and comment on the clinical significance of the medical journals and articles submitted by the Veteran regarding the link between herbicide agent exposure and disorders of the spleen (including herbicide agent exposure and spleen disorders, including TTP with residuals of spleen removal).

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

If an opinion cannot be rendered without resorting to speculation, the physician should explain why it would be speculative to respond.

2.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the action taken in the paragraph above, the claim must be readjudicated.

If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative, and after the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
KELLI A. KORDICH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

